IN THE SUPREME COURT OF THE STATE OF NEVADA

STEVEN SAMUEL BRAUNSTEIN, No. 83948

Petitioner,

vs.

THE EIGHTH JUDICIAL DISTRICT | LL a Dp

COURT OF THE STATE OF NEVADA, "

IN AND FOR THE COUNTY OF JAN 20 2022

CLARK,

Respondent, CUERICOF SUPREME COURT
a or — aay

THE STATE OF NEVADA,

Real Party in Interest.

 

 

ORDER DENYING PETITION

This is an original pro se petition for a writ of mandamus and/or
coram nobis challenges petitioner’s conviction on the ground that the jury
was not sworn in prior to trial. Having considered the petition, we are not
persuaded that our extraordinary intervention is warranted. See NRS
34.170; Pan v. Kighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840,
841 (2004) (noting that writ relief is proper only when there is no plain,
speedy, and adequate remedy at law and explaining that petitioner bears
the burden of demonstrating that extraordinary relief is warranted).

Any application for such relief should be made to, and resolved
by, the district court in the first instance so that factual and legal issues are
fully developed, giving this court an adequate record to review. See Round
Hull Gen. Imp. Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981)
(recognizing that “an appellate court is not an appropriate forum in which
to resolve disputed questions of fact”); Zobrist v. Sheriff, 96 Nev. 625, 626,
614 P.2d 538, 539 (1980) (observing that writ petitions raising questions of

fact should be considered “by a tribunal equipped to handle that task”):

Supreme GOuRT
OF
NEVADA

0) 19478 Be A-0203

 

 
Supreme Covat
OF
NEVADA

(0) 19874 90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974)
(noting that “this court prefers that such an application [for writ relief] be
addressed to the discretion of the appropriate district court” in the first
instance), abrogated on other grounds by Attorney Gen. v. Gypsum Res., 129
Nev. 23, 33-34, 294 P.3d 404, 410-11 (2013); see also Trujillo v. State, 129
Nev. 706, 718, n.11, 310 P.3d 594, 602, n.11 (2013) (explaining that “the
writ of coram nobis is not available in an original proceeding in this court”).
Accordingly, we
ORDER the petition DENIED.

   

Patraguirre

} \ aka. ta,C: g _d.
‘ Stiglic

Hardesty

 

ce: Steven Samuel Braunstein
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk